

115 S1584 RS: To amend the Ethics in Government Act of 1978 to reauthorize the Judicial Conference of the United States to redact sensitive information contained in financial disclosure reports of judicial officers and employees, and for other purposes. 
U.S. Senate
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 242115th CONGRESS1st SessionS. 1584[Report No. 115–172]IN THE SENATE OF THE UNITED STATESJuly 19, 2017Mr. Johnson (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 16, 2017Reported by Mr. Johnson, without amendmentA BILLTo amend the Ethics in Government Act of 1978 to reauthorize the Judicial
			 Conference of the United States to redact sensitive
		  information contained in financial disclosure reports of judicial officers and
			 employees, and for other purposes. 
	
		1.Redaction
			 authority concerning sensitive security information
 (a)In GeneralSection 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking subparagraph (E).
 (b)Technical AmendmentsSection 105(b)(1) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—
 (1)in the first sentence, by striking the second comma after as the case may be; and (2)in the third sentence, by inserting a comma after as the case may be.October 16, 2017Reported without amendment